TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00340-CV


         In re Dr. Deborah D. Nance, Trustee for the John Reynolds Family Trust


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator Dr. Deborah D. Nance, Trustee for the John Reynolds Family Trust, has

filed an unopposed motion to dismiss this mandamus proceeding. Accordingly, we grant the

motion and dismiss the petition for writ of mandamus.



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Filed: January 16, 2020